Citation Nr: 0412014	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant is entitled to an increase of 
apportionment of the veteran's VA compensation benefits from 
$200 to $400 per month.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board
Appellant represented by: 	Not represented


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased the appellant's monthly 
apportionment of the veteran's VA benefits from $200 to $400 
per month.


REMAND

The veteran voices disagreement with the RO's decision to 
increase the appellant's monthly apportionment of his VA 
benefits.  He disputes certain items listed by the appellant 
as expenses on her most recent Financial Status Report (FSR), 
and requests discovery as to whether any of the appellant's 
claimed medical expenses are being covered by a government 
insurance program.  The law and regulations governing 
apportionment claims do not include any specific notice and 
duty to assist provisions.  See 38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2003).  Thus, it 
appears that the provisions of the Veterans Claims Assistance 
Act of 2000 may be applicable to this type of claim.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002) (holding that 
VCAA inapplicable to claims under chapter 53 where the claim 
type had its own notice provisions).  Neither the veteran nor 
the appellant have been advised of the VCAA provisions, and 
the claim must be remanded to the RO in order to provide the 
claimants notice of the relative duties on the part of the 
claimants and VA in developing the claims.  See 38 U.S.C.A. 
§ 5103 (West 2002). 

The Board further notes that the appellant's most recent FSR, 
received in February 2003, alleged a net monthly deficit of 
$32 that included a monthly installment payment of $134 to 
Lotts Furniture which is probably paid in full at this point.  
Thus, it appears from the record that, with consideration of 
the additional $200 of apportioned benefits awarded by the 
RO, she would have a positive monthly balance exceeding $300.  
On remand, the RO should request the appellant to provide an 
updated FSR which includes a detailed itemization of all of 
her expenses and medical costs with supporting documentation.  
The RO should then reconsider the claim based on the new 
information of record.  Both parties and their 
representatives, if any, should be provided with copies of 
the supplemental statement of the case (SSOC), as well as all 
other pertinent documents, in accordance with the procedures 
for contested claims.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should provide the veteran and 
the appellant notice which satisfies the 
provisions of 38 U.S.C.A. § 5103.  The RO 
must also review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should provide the veteran and 
the appellant with a VA Form 20-5655 and 
request each to provide an updated FSR 
which includes a detailed itemization of 
all of expenses and medical costs with 
supporting documentation. 

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  Both 
parties and their representatives, if 
any, should be provided with copies of 
the supplemental statement of the case 
(SSOC), as well as all other pertinent 
documents, in accordance with the 
procedures for contested claims.  An 
appropriate period of time should be 
allowed for both parties to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  Neither the veteran nor the 
appellant need take no action until otherwise notified, but 
each may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to ensure due process of law and obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


